 KING SOOPERS, INC. 23King Soopers, Inc. and Jenny Tilton and Lucinda Casados and United Food and Commercial Workers, Local No. 7 and Bakery, Confection-ery, Tobacco Workers and Grain Millers Inter-national Union Local #26, AFLŒCIO.  Cases 27ŒCAŒ14882, 27ŒCAŒ14883, 27ŒCAŒ15420, 27ŒCAŒ15444, 27ŒCAŒ15474, 27ŒCAŒ15610, 27ŒCAŒ15641, 27ŒCAŒ16023, and 27ŒCAŒ16177Œ1 September 13, 2000 DECISION AND ORDER BY CHAIRMAN TRUESDALE AND MEMBERS FOX  AND HURTGEN On January 14, 2000, Administrative Law Judge Jay R. Pollack issued the attached decision.  The Respondent filed exceptions1 and a supporting brief, and the General Counsel filed an answering brief. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, findings,2 and conclusions and to adopt the recommended Order as modified.3 ORDER The National Labor Relations Board adopts the rec-ommended Order of the administrative law judge as modified below and orders that the Respondent, King Soopers, Inc., Lakewood, Greely, and Bellevue, Colo-rado, its officers, agents, successors, and assigns, shall take the action set forth in the Order as modified.                                                            1 The Respondent has requested oral argument.  The request is de-nied as the record, the exceptions, and the briefs adequately present the issues and the positions of the parties. 2 The Respondent has excepted to some of the judge's credibility findings. The Board's established policy is not to overrule an adminis-trative law judge's credibility resolutions unless the clear preponderance of all the relevant evidence convinces us that they are incorrect.  Stan-dard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record and find no basis for reversing the findings. The Respondent has excepted to the judge™s finding that Bakery Workers Local 26 is a labor organization. No merit has been found in the Respondent™s exception to the same finding in King Soopers, Inc., 332 NLRB 29 (2000).  In that proceeding, we adopted the judge™s finding that the affiliation of each of the locals of the Bakery Workers International Union, including Bakery Workers Local 26, with the Bakery, Confectionery, Tobacco Workers and Grain Millers Interna-tional Union did not raise a question concerning representation of em-ployees represented by Local 26.  Accordingly, we find no merit in the Respondent™s parallel exception in this proceeding. Member Hurtgen finds it unnecessary to pass on whether store 4 Manager Linda Pickett™s directive to employee Pam Peek to clear mate-rials with the store manager or human relations department before posting them on the union bulletin board independently violated Sec. 8(a)(1).  Member Hurtgen notes that this incident is not separately alleged to be a violation, and, in any event, would be cumulative and would not affect the Order or notice. 3 We have modified the recommended Order to comport with the re-quirements of Excel Container, Inc., 325 NLRB 17 (1997). Substitute the following for paragraph 2(b). ﬁ(b) Within 14 days of service by the Region, post at its Colorado facilities where violations have been found, copies of the attached notice marked ‚Appendix.™3  Cop-ies of the notice, on forms provided by the Regional Di-rector for Region 27, after being signed by the Respon-dent™s authorized representative, shall be posted for 60 consecutive days in conspicuous places, including all places where notices to employees are customarily posted.  Reasonable steps shall be take by the Respon-dent to ensure the notices are not altered, defaced, or covered by any other material.  In the event that, during the pendency of these proceedings, the Respondent has gone out of business or closed the facilities involved in these proceedings, the Respondent shall duplicate and mail, at its own expense, a copy of the attached notice to all current and former employees employed by the Re-spondent at any time since June 23, 1997.ﬂ  Barbara E. Greene and Angie Harmeyer, Esqs., for the General Counsel. Raymond M. Deeny, Emily F. Keimig, and Ted C.  Tow III (Sherman & Howard), of Colorado Springs and Denver, Colorado, for the Respondent. Michael J. Belo, of Wheat Ridge, Colorado, for United Food and Commercial Workers Union, Local 7.  Walter C. Brauer III (Brauer, Buescher, Valentine, Goldham-mer, Kelmer & Eckert), of Denver, Colorado, for Bakery Workers Local 26. DECISION STATEMENT OF THE CASE JAY R. POLLACK, Administrative Law Judge.  I heard this case in trial at Denver, Colorado, on various dates beginning on April 8, 1999, and ending on August 3, 1999.  On September 27, 1996, Jenny Tilton (Tilton)  filed the charge in Case 27ŒCAŒ14882 alleging that King Soopers, Inc. (Respondent or the Employer) committed certain violations of Section 8(a) (1) and (3) of the National Labor Relations Act (the Act).  Tilton filed the first amended charge on January 28, 1999.  On September 29, 1996, Lucinda Casados (Casados) filed the charge in Case 27ŒCAŒ14883 against Respondent.  Casados filed the first amended charge on January 22, 1999.  On August 8, 1996, United Food and Commercial Workers Union, Local No. 7 (UFCW Local 7) filed the charge in Case 27ŒCAŒ14763 against Respondent.  An amended charge was filed in that case on January 20, 1999.  UFCW filed the charge in Case 27ŒCAŒ15420 on July 28, 1997.  UFCW filed the charge in Case 27ŒCAŒ15420 on July 28, 1997.  The charge in Case 27ŒCAŒ15474 was filed by UFCW Local 7 on August 29, 1997.  On March 24, 1998, UFCW Local 7 filed the charge in Case 27ŒCAŒ15610.  The charge in Case 27ŒCAŒ15641 was filed by UFCW Local 7 on December 29, 1997.  On December 16, 332 NLRB No. 4  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 241998, UFCW Local 7 filed the charge in Case 27ŒCAŒ16177Œ
1.  On August 27, 1998, Case 27ŒCAŒ16023 was filed by Bak-
ery, Confectionery, Tobacco Workers and Grain Millers Inter-
national Union Local #26 (Bakery Workers Local 26).  The 
Regional Director for Region 27 of the National Labor Rela-
tions Board issued six consolidat
ed complaints and notices of 
hearing against Respondent alleging that Respondent violated 
Section 8(a)(1), (3), and (5) of the Act.  Respondent filed 
timely answers to the complaints, denying all wrongdoing. 
All parties have been afforded full opportunity to appear, to 
introduce relevant evidence, to
 examine and cross-examine witnesses, and to file briefs.  On the entire record, from my 
observation of the demeanor of the witnesses,1 and having con-sidered the posthearing briefs of the parties, I make the follow-ing FINDINGS OF FACT  
I. JURISDICTION Respondent is a corporation with
 various offices and facilities, 
in the State of Colorado, where it has been engaged in the retail 
sale of groceries and related items.  Respondent annually derives 
gross revenues in excess of $500, 000 and purchases and receives 
goods and materials valued in excess of $5000 from outside the 
State of Colorado.  Accordingly, Respondent admits and I find 
that Respondent is an employer engaged in commerce within the 
meaning of Section 2(2), (6), and (7) of the Act. 
Respondent admits and I find that
 the UFCW Local 7 is a labor 
organization within the meaning of Section 2(5) of the Act. 
Based on a merger of the Bakery, Confectionery, Tobacco 
Workers and Grain Millers Intern
ational Union with the Grain 
Millers International Union, Resp
ondent denied the labor organi-
zation status of the Bakery Workers Local # 26. In 
King Soopers, 
Inc., 332 NLRB No. 5 (2000), I found that the merger of the two 
International Unions did not raise a question concerning represen-
tation.  I again find that Bakery Workers Local # 26 is a labor 
organization within the meaning of Section 2(5) of the Act. 
II.  THE ALLEGED UNFAIR LABOR PRACTICES 
A.  Background and Issues
 Respondent operates over 80 retail 
grocery stores in the State 
of Colorado.  In many of these 
facilities, the grocery clerks are 
represented by UFCW Local 7 a
nd the bakery department em-
ployees are represented by Bakery Workers Local # 26.  In 
addition to representing store cl
erks, UFCW Local 7 represents 
meat department employees in 
bargaining units separate and 
apart from the grocery clerks 
units.  Respondent operates a meat plant at which the employees are represented by UFCW, 
Local 7.  The Bakery Workers Local 26 represents employees 
of the bakery department at stores in the Denver metropolitan 
                                                          
 1  The credibility resolutions here have been derived from a review  
of the entire testimonial record and 
exhibits, with due regard for the 
logic of probability, the de
meanor of the witnesses, and the teachings of  
NLRB v. Walton Mfg. Co
., 369 U.S. 404, 408 (1962).  As to those wit-
nesses testifying in contradiction to
 the findings herein, their testimony 
has been discredited, either as ha
ving been in conflict with credited 
documentary or testimonial evidence or because it was in and of itself 
incredible and unworthy of belief.
 area and at other stores in Colo
rado.  In addition Bakery Work-
ers Local # 26 represents bake
ry employees at Respondent™s 
bakery plant. 
1.  From May 13, to June 24,
 1996, employees represented 
by UFCW Local 7 engaged in a strike against Respondent.  
Casados and Tilton, both employed
 at Respondent™s meat plant, 
participated in the strike.  They both picketed at the meat plant 
and at a grocery store.  In this
 case, the General Counsel alleges 
that Respondent threatened and disciplined Tilton and Casados  

because they  engaged in the strike and/or  other protected con-
certed activities. 
2.  Willard Foster is an all-purpose clerk at Respondent™s 
store 60 in Lakewood, Colorado.  In this case, the General 
Counsel alleges that Respondent through Donna Riggin, Fos-
ter™s store manager, intimated, coerced, and threatened Foster 
because he performed duties as a shop steward. 
3.  Employee Pam Peek worked as a service desk clerk at 
store 22.  Peek sent a letter to Respondent™s president in 1996 
concerning a work-related problem.  The General Counsel con-
tends that Store Manager Donna
 Riggin unlawfully interrogated 
Peek about this letter. 
4.  UFCW Local 7 represents 
only the meat department em-
ployees at Respondent™s store 32 in Greely, Colorado.  In 
March 1997, in connection with the grievance of a meat de-
partment employee, Union Re
presentative Kevin Schneider 
requested attendance records for employees employed at that 
store.  Respondent permitted Schneider access to the records 
for union-represented employees but denied him the informa-
tion for employees outside the bargaining unit.  The General 
Counsel argues that since J
une 1998, Respondent has unlaw-
fully failed and refused to provide relevant information to 

UFCW Local 7 in violation of Section 8(a)(5). 
5. The General Counsel alleges that Respondent maintained 
an overly broad solicitation rule
 and restriction on posting in-
formation on the union bulletin board.  Respondent argues that 

its rule was consistent with its
 collective-bargaining agreement 
with UFCW Local 7. 
6. The General Counsel allege
s that Respondent unlawfully 
promulgated and maintained a rule restricting internal union 
campaigning at its grocery stores.  Respondent contends that its 
rule was consistent with past practice and agreed to by the 
president of UFCW Local 7. 
7. The General Counsel allege
s that Respondent unlawfully 
caused a citation to be issued to Union Representative James 
Hobson for engaging in union 
activities at store 35.  
8. Bakery Workers Local 26 represents Respondent™s work-
ers at the Employer™s bakery pl
ant and at various bakery de-
partments in Respondent™s retail 
grocery stores.  In June 1998, 
Bakery Workers sought information concerning a grievance 
over the backpay due certain employees. In this grievance, 
Bakery Workers sought backpay 
for bargaining unit employees 
who allegedly lost wages becau
se supervisors had performed bargaining unit work.  Respondent agreed to permit the em-
ployees to work the extra hours.  The Union on the other hand, 
sought backpay for the employees without the hours having to 
be worked.  In support of its position the Bakery Workers 
sought Respondent™s bargaining notes regarding the ﬁremedies 
for errorsﬂ provision of the collective-bargaining agreement.  
 KING SOOPERS, INC. 25Respondent refused to furnish th
e notes.  The General Counsel alleges that Respondent violated 
Section 8(a)(5) of the Act by 
failing and refusing to furnish copies of the Employer™s bar-
gaining notes.  
The allegations concerning Luci
nda Casados and Jenny Tilton
 The Facts 
As stated earlier, Casados an
d Tilton engaged in UFCW Lo-
cal 7™s strike against Responde
nt from May 13 to June 24, 
1996.  These two employees picket
ed at the meat plant where 
they work and also at one of Respondent™s supermarkets.  The 
strike ended on the signing of a 
strike settlement agreement. 
The strike settlement agreement provided for the reinstate-
ment of employees who had been terminated during the strike 
for misconduct.  In exchange, Respondent received provisions 
that would secure an orderly return to work.  The purpose was 
to prevent harassment of employees and to avoid work disrup-
tions that had occurred after prev
ious strikes.  The strike set-
tlement agreement established a special grievance and arbitra-

tion procedure, separate and apart from the procedures under 
the collective-bargaining agreement, for the resolution of dis-
putes under the settlem
ent agreement.   
Following the execution of the settlement agreement, Re-
spondent issued a work rule setting forth the antiharassment 
restrictions that been agreed by the parties.  Upon their return to 
work, employees were asked to sign and date a copy of these 
rules.  Those employees who refused to sign, including Casados 
and Tilton, were advised that th
ey were nevertheless obligated 
to follow the rules.  
Over the following weeks, over a half dozen employees were 
disciplined for violating the strike agreement, including making 

inappropriate comments between employees.  At one store, 16 
employees were discharged for violating the agreement.  
UFCW Local 7 challenged these 
terminations an
d the dispute was submitted to arbitration under the special procedure set 

forth in the strike settlement agreement.  The arbitrator reduced 
the terminations to 2-week suspensions. 
On September 5, 1996, Supervisor Larry McGinty escorted 
Casados and Tilton to the office of Jerry Martinez, production 
supervisor.  Martinez directed Ca
sados and Tilton to reread the 
rules regarding the orderly return to work.  Martinez then told 
Casados and Tilton that they we
re accused of calling another 
employee a scab.  He told the 
employees that under the rules 
they could not harass employees or call them scabs.  Martinez 
informed the two employees that if they again used the word 
scab, they would be disciplined.  While Martinez did not for-
mally issue a warning to the employees, copies of his notes of 
this conversation were ultimately 
placed in the files of the two 
employees. 
The evidence establishes that this was not a disciplinary in-
terview.  The employees were 
informed that this was not a 
disciplinary meeting.  Rather, Martinez reminded the employ-
ees of the rule against harassment 
because he had been told that 
they had harassed a fellow employee. 
On September 21, Casados and Tilton were each summoned 
to Martinez™ office.  First, Casados went to Martinez™ office.  In 
the presence of Union Steward 
Dave Thompson, Martinez told 
Casados that she was accused of calling employee Joan Joiner a 
scab and that Joiner had quit he
r job because of the incident.  
Casados denied calling anyone a scab.  Martinez said he had 
two witnesses.  Martinez gave
 Casados a written warning stat-
ing, ﬁCindy has been warned that
 this type of behavior would 
not be tolerated and that if the issue came up again that disci-
plinary action would be taken.ﬂ  
After, Casados left the office, Tilton was brought in to speak with Martinez.  With the union 

steward present, Martinez told 
Tilton that she and Casados had been accused of causing Joiner to quit her job by calling Joiner 

a scab.  Tilton denied even knowing Joiner.  Martinez then 
informed Tilton that he was giving her a written warning be-
cause she had previously been warned about using the word 
scab. 
The September 21 meetings were
 disciplinary interviews and 
Martinez secured the presence of a union steward to assist the 
two employees.  Martinez had two witnesses, one of which was 
a leadman, tell him that Joiner had quit because of statements 
by Tilton and Casados.  Martinez did not believe stronger dis-
cipline was necessary. 
There were no further incidents involving Casados or Tilton 
until July 1997.  On July 8, 1997, Martinez issued Casados a 5-
day final warning suspension.  
The written notice states that 
Casados had mistreated and cursed a fellow employee. The 
notice made reference to the fa
ct that Casados had received 
prior warnings concerning misconduct in the workplace.  The 

July 8 warning was based on an 
incident in which Casados had 
told another employee, ﬁto get her own fucking trays.ﬂ  Casa-

dos testified that the other 
employee had been hollering for 
trays and had grabbed Casados™ leg. 
Martinez received this information from the employee whom 
Casados had cursed.  Casados admitted to Martinez that she had 
cursed the employee.  Casados 
had been disciplined twice be-
fore for harassing fellow employees and for using profane lan-
guage toward a fellow employee.  Based on these prior warn-
ings, Martinez issued Casados a warning and suspension. 
Preliminary Conclusions 
The General Counsel contends that the use of the word scab 
is protected under Section 7 of the Act.  That argument is fun-
damentally incorrect.  It is well established that in the context 
of a labor dispute, the use of the word scab is not so egregious 
as to forfeit the protections 
of Section 7 of the Act.  
Teledyne 
Still-Man, 
295 NLRB 161, 171 (1989), enfd. 911 F.2d 1214 
(6th Cir. 1990).  However, the word scab does not enjoy any 
special privilege under the Act.  Further, there is nothing in the 
Act which bars a union and an employer from bargaining col-
lectively a strike settlement agreement which prohibits employ-
ees from insults and epithets, including the word scab. 
The General Counsel contends that the use of the term 
ﬁscabﬂ is protected by Section 7 of
 the Act.  In support of this 
argument the General Counsel cites the following excerpt from 
Linn v. Plant Guard Workers Local 114
, 383 U.S. 53, 58 
(1966):  Labor disputes are ordinarily
 heated affairs: the lan-
guage that is commonplace there might well be deemed 
actionable per se
 in some state jurisdictions.  Indeed, rep-
resentation elections are frequently characterized by bitter 
and extreme charges, count
er-charges, unfounded rumors, 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 26vituperations, personal accusa
tions, misrepresentations 
and distortions.  Both labor and management often speak 
bluntly and recklessly, embellishing their respective posi-
tions with impre
catory language.  
 The Supreme Court went on to
 state at 383 U.S. at 60Œ61: 
 We note that the Board has given frequent considera-
tion to the type of statements circulated during labor con-
troversies, and that it has allowed wide latitude to the 
competing parties . . . . Likewi
se, in a number of cases, the 
Board has concluded that such epithets such as ﬁscab,ﬂ 
ﬁunfair,ﬂ and ﬁliarﬂ are co
mmonplace in these struggles 
and are not so indefensible as to remove them from the 
protection of Section 7, even though the statements are er-
roneous and defame one of the parties to the dispute. 
 The cases cited by the General 
Counsel do not establish that 
an employee calling another employee a scab is engaged in 

activity protected by the Act.  Rather, these cases hold that an 
employee engaged in Section 7 act
ivity, such as organizing or 
striking, does not lose the prot
ection of the Act by using the 
word ﬁscabﬂ or other language which might be offensive in 
another context.  The cases protecting the wearing of union 
insignia do not establish a right of an employee to call another 
employee a ﬁscabﬂ or any other name.  Rather, these cases es-
tablish the right of employees to wear union insignia at work 
absent special circumstances that outweigh the employees Sec-
tion 7 rights.  See, e.g., 
Republic Aviation Corp. v. NLRB
, 324 
U.S. 793 (1945).  They do not establish the right of employees 
to confront fellow employees at work.   
In Canandaigua Plastics,
 285 NLRB 278 (1987), the Board 
held that the employer who had discharged a union adherent for 
harassing a fellow employee did not violate the Act.  In 
Canan-daigua Plastics, the alleged discriminatee had called a fellow 
employee names.  The employee had been warned that if she 
did not stop the harassment, she would be disciplined.  The 
Board held that the discharge for such harassment was lawful. 
The issue remains whether Respondent disciplined Casados and Tilton because those employee
s engaged in the strike. In 
Wright Line,  251 NLRB 1083 (1980), enfd. 662 F.2d 899 (1st 
Cir. 1981), cert. denied 455 U.S. 989 (1982), the Board an-
nounced the following causation test
 in all cases alleging viola-
tions of Section 8(a)(3) or viola
tions of Section 8(a)(1) turning 
on employer motivation.  First, 
the General Counsel must make 
a prima facie showing sufficient 
to support the inference that 
protected conduct was a ﬁmotivating factorﬂ in the employer™s 
decision.  Upon such a showing,
 the burden shifts to the em-ployer to demonstrate that th
e same action would have taken 
place even in the absence of th
e protected conduct.  The United 
States Supreme Court approved and adopted the Board™s 

Wright Line test in 
NLRB v. Transportation Management 
Corp., 462 U.S. 393, 399Œ403 (1983).  In 
Manno Electric
, 321 
NLRB 278, 280 fn. 12 (1996), the Board restated the test as 
follows:  The General Counsel has the burden to persuade that 
antiunion sentiment was a substan
tial or motivating factor in 
the challenged employer decision.  The burden of persuasion 
then shifts to the employer to 
prove its affirmative defense that 
it would have taken the same act
ion even if the employees had 
not engaged in protected activity. 
In the instant case, Tilton a
nd Casados engaged in union and 
protected activity during the strike.  Numerous other employees 
engaged in these same activitie
s.  The September 5 incident 
alleged to be violative was not a warning.  Rather, the credible 
evidence shows that upon hearin
g that the employees had har-
assed another employee, Ma
rtinez reminded Casados and 
Tilton about the rules against such
 harassment.  Union activities were not a factor in his conduct. 
On September 21, Casados an
d Tilton were issued written 
warnings by Martinez.  Martinez based the discipline on evi-
dence provided by two witnesses, one of which was a leadman.  
Based on this information and the previous conversation with 
Casados and Tilton on September 5, Martinez warned both 
employees.  I cannot find that un
ion activity or protected con-
duct was a motivating factor in Martinez™ decision. 
In July 1997, a year after the strike ended, Martinez issued 
Casados a warning and suspension.
  Casados admitted to curs-
ing the fellow employee.  She had three warnings in her file for 

harassing or cursing fellow employ
ees.  Again, I find that Mar-
tinez™ discipline of Casados was not based on union activity. 
B.  The Alleged Coercion of Willard Foster 
The Facts 
Willard Foster is an all-purpose clerk and a shop steward at 
Respondent™s store 60 in Lakewood.  Foster testified that on 
November 11, 1997, Foster, while on an assigned 10-minute 
break, approached Donna Riggin, 
store manager, to request an 
appointment to discuss union busin
ess.  Riggin said she was too 
busy to talk to Foster but Foster 
said they would have to have a 
discussion that day concerning an employee™s pay.  Riggin then 
stated they could discuss the matter on Foster™s breaktime.  
Foster described the employee™s pay issue and requested relief 
for the employee.  Riggin denied the request.  Foster then pre-
sented Riggin with a form he ha
d previously filled out showing 
that Riggin and Foster had just
 unsuccessfully completed step 
one of the grievance procedure.
  Riggin became upset and 
yelled an insult at Foster.  Riggin called the assistant manager 
to take her place and told Foster to meet her at the upstairs of-
fice.  In the office, Riggin yelled at Foster and called him stu-
pid.  Foster said he was there 
to discuss a grievance.  Riggin 
told Foster that she had ﬁnever had such an insolent employeeﬂ 
and stated, ﬁI won™t have anybody like you working for me in 
this store or in King Soopers.ﬂ  She added, ﬁ[Y]our future with 
this company is limited.ﬂ  Foster stood up to leave but Riggin, 
who is much smaller than Foster, blocked the door.  Riggin told 
Foster that he couldn™t leave until she was finished with him.  
Foster said he was leaving and 
that he was taking his break.  
Riggin responded that Foster didn™t deserve a break.  Foster 
said he was going to file a la
bor charge and Riggin responded, 
ﬁ[Y]ou know a lot about that, don™t you.ﬂ 
Riggin testified that when Foster told her that he needed to 
speak with her, she had no time to speak with him that day.  

Thus, Riggin would not sign a form indicating that they had a 
step one meeting.  Riggin testif
ied that she took Foster upstairs 
to her office to inform Foster th
at step one meetings should be 
scheduled in advance.  Riggin denied making any threats to 
Foster and denied blocking the office door.  Riggin also denied 
that Foster was on his break when this dispute took place.  I 
 KING SOOPERS, INC. 27found Foster to be a forthright and credible witness.  Riggin, on 
the other hand, seemed more intent on denying Foster™s accusa-
tions than on testifying to the facts.  Accordingly, I credit Fos-
ter™s testimony over Riggin™s denials. 
Preliminary Conclusions 
The discipline or discharge of employees for filing or process-
ing grievances, whether pursuant to a formal contractual grievance 
procedure or informally in the ab
sence of such a procedure, is 
generally held to be a violation of Section 8(a)(1).  
John Sexton & 
Co., 217 NLRB 80 (1975); 
Ernst Steel Corp.
, 212 NLRB 78 
(1974); and 
Southwestern Bell Telephone Co.
, 212 NLRB 43 
(1974).  Because grievance mee
tings are generally heated and 
emotional an employee™s outburst will be protected unless the 
conduct is indefensible un
der the circumstances.  
Postal Service v. 
NLRB, 652 F.2d 409 (5th Cir. 1981); see also 
Illinois Bell Tele-
phone Co.
, 259 NLRB 1240 (1982). Here, I find no credible evi-
dence that Foster engaged in insubordination or other indefensible 

conduct.  While Riggin may have been busy when Foster ap-
proached her, Foster™s request to discuss the grievance did not lose 
the protection of the Act. 
I find Riggin™s threat to Foster™s employment status tends to re-
strain and coerce Foster in the performance of his duties as a shop 
steward and in his Section 7 right to process grievances.  Accord-
ingly, I find that Respondent through Riggin violated Section 
8(a)(1) of the Act. 
C.  The Alleged Refusal to Furnish Information to UFCW   
Local 7 
Facts 
Keith Johnson was a meat cutter
 at Respondent™s store 32 in 
Greely, Colorado.  On February 18, 1997, Johnson received a 
warning for attendance problems.  Again on February 25, John-
son received a suspension for attendance infractions.  On 
March 3, a step-one grievance 
meeting was held pursuant to a 
grievance filed on Johnson™s behalf.  Union Representative 

Kevin Schneider represented Johnson and UFCW Local 7 at 
this meeting.  At this meeting Johnson made a verbal request 
for information regarding the failure of Respondent to disci-
pline other employees at the st
ore.  UFCW Local 7 only repre-
sented the meat department 
employees at store 32.   
Schneider did not receive the 
information that he had re-quested.  Johnson™s grievances we
re taken to the second step of 
the grievance procedure.  At 
the second-step meeting, Schnei-
der was told that he could have
 access to the attendance records 
of meat department employees 
only.  In fact, Schneider did 
receive access to the attendance records of the meat department 

bargaining unit employees that day.  The issue in this case con-
cerns the attendance records of grocery clerks and other non-
bargaining unit employees. 
On March 17, 1997, Schneider spoke with Stephanie Bouknight, Respondent™s labor re
lations manager, and re-quested the attendance records of non-unit employees at store 

32.  Bouknight told Schneider that he could not have the re-
cords of employees that he did not represent.  Schneider stated 
that since all employees at the store were covered by the same 
policies and attendance rules, he needed the records to see if 
there was disparate treatment 
between Johnson and other em-
ployees of the store.  On April 21, 1997, Schneider wrote 
Bouknight reiterating that he 
was requesting the attendance 
records of store 32 employees to see if Johnson was receiving 
disparate treatment. 
On June 9, 1997, Respondent issued Johnson a final warning 
for attendance infractions.  Base
d on this discipline, Schneider 
filed another grievance on Johnson™
s behalf.  To process this grievance, Schneider sent a le
tter to Bouknight requesting at-
tendance records, timesheets, schedules, and discipline records 
related to attendance for seven-named employees and the entire 
night crew, and schedules and time sheets for three inclement 
weather dates.  UFCW Local 
7 did not represent the seven-
named employees or any of the ni
ght crew employees.  Schnei-
der stated that the purpose of the request was to demonstrate 
that Johnson was treated differently from other employees at 
store 32.  Respondent did not 
acknowledge this request.   
In September 1997, Johnson was discharged.  After John-
son™s discharge, Schneider again wrote Bouknight requesting attendance records for the period of January 1 through July 14, 
1997.  Schneider explained that he had been informed that the 
employees whose records were 
requested had been observed 
clocking in late to work and we
re not disciplined.  Schneider 
took the position that all store 32 
employees were subject to the 
same time and attendance rules.  Thus, Schneider argued that 
the information was relevant to the issue of disparate treatment.  
Bouknight did not respond to this request. 
On June 23, 1998, Schneider ag
ain requested the same re-
cords from Bouknight.  In this request Schneider stated that he 
needed the information to determine whether to take Johnson™s 
grievances to arbitration.  B
ouknight replied that Respondent 
would not release the records of nonbargaining unit employees.  
Bouknight stated that Schneider could have the records for 
inclement weather dates but onl
y for bargaining unit employ-
ees. 
In February 1999, Johnson™s grievance was submitted to ar-
bitration.  The issue of Local 7™s request for the time and atten-
dance records of nonunit employees was submitted to the arbi-
trator.  The arbitrator did not rule on production of the re-
quested information
.  At the time of the instant hearing, the 
arbitrator had not yet issued his decision. 
Preliminary Conclusions 
It is well settled that an employer has a statutory duty to pro-
vide a union, on request, with 
relevant information the union 
needs for the proper performance of its duties as a collective-

bargaining representative.  
NLRB v. Acme Industrial Co.
, 385 U.S. 432, 435Œ436 (1967); and 
Detroit Edison Co. v. NLRB
, 440 U.S. 301 (1979).  In determining whether an employer is 
obligated to supply particular information the question is 
whether there is a ﬁprobability th
at the desired information [is] 
relevant, and that it would be of use to the union in carrying out 

its statutory duties and responsibilities.ﬂ  
NLRB v. Acme Indus-
trial, supra at 437.  As the Supreme Court has stated, the dis-
closure obligation is measured by a liberal ﬁdiscovery-type 
standard,ﬂ not a trial-type 
standard, of relevance.  Id
.   
The existence of an arbitration procedure does not relieve an 
employer or union from its duty to
 furnish the other party with 
information necessary to determ
ine whether to process a griev-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 28ance to arbitration.  
Teamsters Local 921 (San Francisco 
Newspaper Agency), 309 NLRB 901 (1992); and Jewish Fed-eration Council, 306 NLRB 507 (1992).  The duty to furnish 
the information does not terminate when the grievance is taken 
to arbitration.  Id
.  In 
International Harvester Co.
, 241 NLRB 600 (1979), the Board held that a bargaining agreement which  

vested an arbitrator of a grievance with authority to order dis-
closure of information did not require deferral of the unfair 
labor practice charges.  In Teamsters Local 921, 
supra, the 
Board found a violation by the union for an unlawful delay in 
furnishing relevant information although the union furnished 
the matter during the arbitration, in a timely matter, after being 
ordered to so by the arbitrator.  
In the instant case, Respondent
 argues that UFCW Local 7 
never established that the request
ed information was relevant to 
Johnson™s grievance.  Further, Respondent apparently contends 

that Schneider was required 
to inform Respondent of non-
hearsay witnesses to justify production of records of nonunit 
employees. 
The general standard for determ
ining relevance is a liberal 
ﬁdiscovery standard.ﬂ  
NLRB v. Acme Industrial Co., 
supra.  However, when the requested information deals with matters 
outside the bargaining unit, the 
requesting party must establish 
the relevancy and necessity of the information requested.  
Bar-nard Engineering Co
., 282 NLRB 617 (1987).  The requesting party must show that there is
 a logical foundation and factual 
basis for the request. 
 Postal Service
, 310 NLRB 391 (1993). 
In Postal Service
, supra, cited by the General Counsel, the 
charging party union requested in
formation in order to process 
grievances regarding the discipline of two employees for atten-

dance problems.  The information requested incl
uded timecards of two supervisors.  The union stated that the information was 
needed to show that the employees were treated disparately.  
The basis for this claim was th
e alleged observation of the un-ion representative requesting the 
information.  The Board found 
that the respondent employer™s re
fusal to furnish the timecards 
of the supervisors was a violatio
n of Section 8(a)(5) and (1) of 
the Act.  The two supervisor
s and the two employees were 
subject to the same time and attendance rules.  The observa-
tions of the union representative 
were sufficient to establish a 
logical foundation and factual basis for the request. 
In the instant case, the nonunit employees are subject to the 
same time and attendance rules as
 Johnson.  The information 
requested by Schneider and UFCW Local 7 could assist the 
Union in establishing disparate treatment of Johnson.  The in-
formation could also have esta
blished that Johnson had no basis 
for claiming disparate treatment.  In either event, the informa-

tion would have been relevant to the Union™s responsibility of 
deciding whether, or how, to process the grievances.   
The hearsay nature of Schneider™s justification for requesting 
this information does not change the result here.  The request-
ing union would not normally have eye witness evidence of 
such happenings at the employ
er™s premises. 
 A union would 
have to rely on oral evidence which would normally not be as 
accurate as the respondent employer
™s records.  Further, a union 
should not be required to prove the merits of a grievance before 
it is entitled to evidence which would tend to prove or disprove 
that grievance.  Accordingly, 
I find that Respondent violated 
Section 8(a)(5) and (1) of the Act, by not furnishing UFCW 
Local 7 with relevant informa
tion concerning Johnson™s griev-
ances. 
D.  The Alleged Interrogation of Pam Peek 
The Facts 
As indicated above, employees represented by UFCW Local 
7 engaged in a strike against Respondent in June 1996.  After, 
the strike, employee Pam Peek, a service clerk at store 22, sent 
a letter to Don Gallegos, president of Respondent.  In her letter, 
Peek complained that a courtesy clerk was performing work 
that should have been assigned to an all purpose clerk and that 
an all purpose clerk was sorting 
trash.  Donna Riggin, manager 
of store 22, called Peek into her office and told Peek that she 
did not like Peek sending letters 
to Respondent™s president.  
Riggin accused Peek of being sneaky.  Peek said that she had 
informed Riggin of the letters so that she did not believe that 
she was being sneaky.  Riggin questioned why Peek had not 
spoken to her first.  Peek answered that she had discussed the 
assignment of clerks with Riggin on many occasions and with-
out any result. 
Preliminary Conclusions 
Interrogation of employees is not unlawful per se.  In determin-
ing whether or not an interrogation violates Section 8(a)(1) of the 

Act, the Board looks at whether 
under all the circumstances the 
interrogation reasonably tends to interfere with, restrain, or coerce 

employees in the exercise of their Section 7 rights.  
Rossmore 
House
, 269 NLRB 1176 (1984); and 
Sunnyvale Medical Clinic
, 277 NLRB 1217 (1985). 
Here, I find that the questioning of Peek did not tend to inter-
fere with or restrain Peek in her 
union activities.  First, there is no 
background of employer hostility and discrimination against union 

activities.  Respondent has been 
party to a series of collective-
bargaining agreements with the UFCW Local 7.  The strike had 
ended.  Thus, this first factor weighs against finding a violation. 
Second, the fact that Riggin was seeking to find out why Peek had 
bypassed her and gone to Respondent™s president, is a factor 
weighing towards restraint.  Thir
d, the interrogation took place in 
Riggin™s office.  However, I find nothing coercive in that location.  
It seems reasonable to have such a conversation away from cus-
tomers and other employees. Fourth, while Riggin expressed her 
dislike of Peek™s writing to the Respondent™s president, she made 
no threats. Fifth, Peek was covered by a grievance and arbitration 
procedure.  Sixth, Peek felt free to honestly respond to Riggin™s 
questions.  Under these circumstances, I find that Riggin™s conver-
sation with Peek did not rise to the level of a violation of the Act. 
E.  The Restriction Impos
ed on the Bulletin Board 
Facts 
On November 21, 1998, Pam Peek, then a union steward at 
store 4, posted information concerning proposed legislation in 
Colorado.  The proposed legislation was to make Colorado a 
ﬁright to work stateﬂ and  Peek was strongly opposed to that legis-
lation.  The information posted by
 Peek was removed by the store 
manager.  Peek posted the information again and the material was 

again removed. 
 KING SOOPERS, INC. 29Store Manager Lynda Pickett told Peek that the employee could 
not post any right-to-work material
 at  the store, even on the 
UFCW Local 7 bulletin board.  Peek responded that she was not 
disturbing anybody and was only talking to employees who were 
on break and were willing to speak with her.  Pickett insisted that 
information had to be approved by Respondent™s director of hu-
man relations.  Peek had never befo
re been asked to clear material 
with the store manager or human relations department before 
posting materials on the union bulletin board. 
Pickett testified that the union bulletin board is only for official 
union business.  The collective-bargaining agreement states, ﬁThe 
Employer will provide bulletin 
board space for the posting of 
official Union notices.ﬂ  Pickett argued that handwritten notices 
and notices without a union seal are not official union notices.  
Pickett took the position that she could decide what could be 
placed on the UFCW Local 7™s bu
lletin board.  Peek credibly 
testified that the Local 7 bulletin board contained much material 

that was not official union business and did not have a union logo. 
Preliminary Conclusions 
The evidence reveals that Pick
ett removed posted information 
from the union bulletin board and told Peek that she could not post 
any right to work information in the store. Further, Pickett im-
posed a new rule that material on the UFCW Local 7 board had to 
be approved in advance.  
Peek was engaged in protected, concerted activities in posting 
material of general interest to union members. It is well estab-
lished that there is no statutory 
right of an employee or a union 
to use an employer™s bulletin board.  
Honeywell, Inc.,
 262 NLRB 1402 (1982); and 
Container Corp. of America,
 244 
NLRB 318 (1979).  An employer has a right to restrict the use 
of company bulletin boards.  However, that right may not be 
exercised discriminatorily so as
 to restrict postings of union materials.  
J. C. Penny, Inc.
, 322 NLRB 238 (1996); and Guardian Industries Corp., 313 NLRB 1275 (1995).   
Respondent discriminatorily en
forced its rules regarding the 
bulletin board.  The board had been used for a variety of purposes 

including personal notices.  Prior approval was not required until 
Peek posted materials regarding the ﬁright to workﬂ issue.  Simi-
larly, the requirement of union stationery or a union logo was not 
utilized before or after Peek™s attempt to post materials opposed to 
the ﬁright to workﬂ legislation.  See 
Central Vermont Hospital
, 288 NLRB 514 (1988); and 
Honeywell, Inc
., supra.  Accordingly, 
I find that Respondent violated Section 8(a)(1) of the Act. 
F.  The Restriction of Inte
rnal Union Election Campaigning 
Facts 
In August 1997, UFCW Local 7 was holding an election for 
union officers.  Steve DiCroce, Respondent™s director of human 
resources, testified that he spoke with Gary Hakes, then president 
of UFCW Local 7, about the lo
cations where campaigning for the 
internal union election would be permissible.  On August 27, 
DiCroce issued a memorandum setting forth that solicitation could 
take place outside the stor
e or in the breakroom. 
James Hobson, a business agent fo
r Local 7, testified that he 
campaigned against the incumben
t union president in August 
1997.  On August 2, 1997, Hobson visited Respondent™s store 
35.  Hobson did not usually servi
ce this store.  Hobson distrib-
uted internal union election mate
rials to employees.  During 
these activities, one store empl
oyee, notified Hobson about a 
dues question.  Hobson asked for more information, handling 

the matter as he would if this 
was one of his assigned stores.   
While Hobson was campaigning in the store, Eddie 
McClellan, a district investigat
or in Respondent™s security de-
partment, approached him.  Ho
bson testified that McClellan 
told the business agent not to talk to any employees on the sales 
floor and that Hobson could only talk to employees in the 
breakroom.  Hobson argued that as a business agent for Local 
7, he could talk to employees an
ywhere so long as he did not 
disrupt or interfere with work. Hobson said he would continue 
to talk with employees but woul
d not disrupt work.  McClellan then told Hobson to leave the st
ore or he would call the police.  
Hobson did not leave the store but, instead, continued to walk 
through the store and campaign for the slate of union officers 
that he was backing.  McClella
n again approached Hobson, this 
time with the assistant store manager, Rudy Romero.  Romero 
told Hobson that the business agent could speak with employ-
ees outside the store or in the breakroom.  Romero said Hobson 
could distribute his election materials in the breakroom.  
Hobson said he would not disrupt the work of any employee 
but insisted that he would continue to speak with employees 
anywhere in the store.  Rome
ro informed Hobson that the po-
lice were on their way and as
ked Hobson to go upstairs.  
Hobson went to the break room and continued to speak with 
about the upcoming election.  An employee mentioned a 
scheduling problem to Hobson and Hobson mentioned the 
problem to Romero. 
When the police arrived, Hobson 
explained to the police that, 
as a business agent, he believed he had a right to be anywhere 
in the store.  According to H
obson, he was calm but McClellan 
yelled at him.  The police ga
ve Hobson a citation for trespass-
ing and required him to leave the store. 
Preliminary Conclusions 
The General Counsel, alleges 
that Respondent unilaterally changed the practice and procedure for union election cam-
paigns.  Clearly, Respondent and DiCroce did not act unilater-
ally.  The undisputed testimony of
 DiCroce establishes that he 
had discussed the election campai
gn with the Union™s president 
and reached agreement with the union president to limit cam-
paigning so as to minimize disruption to the operation of the 
store.  The right of access of union agents was a creature of the 
bargaining agreement and the parties clarified how that agree-
ment would apply to the 
intraunion election.   
Next, the General Counsel argues that the incumbent Union 
could not waive the statutory righ
ts of its opposition slate in the 
intraunion election.  I find no merit to this argument.  An 

agreement to restrict campaigni
ng to nonwork areas of a retail 
establish is not a waiver of any right.  The parties recognizing 
the disruptive nature of an elec
tion, agreed on reasonable limits 
to such solicitations and distributions.  However, those limits 
are equal to the usual protections
 of the Act.  The limits are 
only applicable to extended contractual rights that the parties 

have agreed on.  The parties to the collective-bargaining agree-
ment may agree to modify the contract, especially, where as 
here, there are legitimate business reasons to do so.  I find that 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 30that Respondent and UFCW Local 
7 did not unlawfully restrict 
the rights of employees or union
 agents to campaign against the 
incumbent union officers. 
G.  The Request of the Bakery Workers for Bargaining Notes
 Facts 
Bakery Workers Local # 26 re
presents Respondent™s bakery 
employees at its bakery plant 
and at numerous stores.  The 
latest collective-bargaining agreement between the parties is 
effective June 8, 1997, to June 9, 2001.  In March 1998, the 
parties resolved a grievance co
ncerning bargaining unit work 
performed by supervisors.  Resp
ondent admitted that the super-
visors performed the work and proposed that employees be 
permitted to work extra hours to earn what they would have 
earned absent this breach of contract.  The Bakery workers 
argued that the employees should be made whole by payment 
of the amounts not earned, without having to work any hours. 
In support of its position, Respondent cited the remedy sec-
tion of the collective-bargaining agreement which clearly states 
that in the case of a work dispute, the remedy will be to permit 
the employees to make up the time lost.  There is no pay for 
time not worked in such cases.   
In pursuant of a grievance rega
rding this dispute about the 
remedy, David Servold, a busine
ss representative, for Bakery 
Workers Local # 26, request 
the following information: 
 Copies of bargaining notes taken by all of the com-
pany™s members that were in the 1997 negotiations.  To be 
more specific, I am requesti
ng copies of notes regarding 
statements that were made from either side, over the 
ﬁremedies for errorsﬂ proposal.  I am not interested in any 
notes regarding the company™s mental impression nor the 

company™s strategy.   
 On June 23, 1998, Bouknight mailed Servold a copy of the 
collective-bargaining agreement but not Respondent™s bargain-
ing notes.  The Bakery Workers 
made two further requests for the bargaining notes but Respondent did not provide its notes.  

Prior to the instant hearing, Bakery workers Local # 26 decided 
not to pursue the grievance. 
Conclusions It is well settled that an employer has a statutory duty to pro-
vide a union, on request, with 
relevant information the union 
needs for the proper performance of its duties as a collective-
bargaining representative.  
NLRB v. Acme Industrial Co.
, 385 U.S. 432, 435Œ436 (1967); 
Detroit Edison Co. v. NLRB
, 440 U.S. 301 (1979).  In determining whether an employer is obli-
gated to supply particular information the question is whether 

there is a ﬁprobability that the desired information [is] relevant, 
and that it would be of use to the union in carrying out its statu-
tory duties and responsibilities.ﬂ  
NLRB v. Acme Industrial, supra at 437.  As the Supreme C
ourt has stated, the disclosure 
obligation is measured by a liberal ﬁdiscovery-type standard,ﬂ 
not a trial-type standard, of relevance.  Id.   
Here, the contract issue was 
so clear and unambiguous that 
the request for information appears to be of no use to the Un-
ion.  Further, the issue became moot when the Union dropped 
the grievance.  Accordingly, I find that Respondent did not 
violate Section 8(a)(5) and (1) of the Act. 
CONCLUSIONS OF LAW 
1.  Respondent is an employer
 engaged in commerce within 
the meaning of Section 2(2), (6), and (7) of the Act. 
2.  UFCW Local 7 and Bakery Workers Local # 26 are labor 
organizations within the meaning of Section 2(5) of the Act. 
3.  By threatening the job tenure of employee Willard Foster 
because of his activities on behalf of the UFCW Local 7, Re-
spondent violated Section 
8(a) (1) of the Act. 
4.  By refusing to furnish to UFCW Local 7 information 
relevant to the processing of a 
grievance, Respondent violated 
Section 8(a)(5) and (1) of the Act. 
5.  By discriminatorily refu
sing to permit the posting of un-ion information on the UFCW Local 7 bulletin board, Respon-

dent violated Section 8(a)(1) of the Act. 
6.  The above-unfair labor practices are unfair labor practices 
affecting commerce within the m
eaning of Section 2(6) and (7) 
of the Act. 7.  Respondent has not otherwise violated Section 8(a)(5)(3) 
and (1) of the Act. 
THE REMEDY 
Having found that Respondent engaged in unfair labor prac-
tices, I shall recommend that it be
 ordered to cease and desist 
therefrom and that it take certain affirmative action to effectu-
ate the policies of the Act. 
On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
2 ORDER The Respondent, King Soopers, In
c., Lakewood, Greely, and 
Bellevue, Colorado, its officers, 
agents, successors, and assigns, 
shall 1. Cease and desist from 
(a) Threatening employees with discharge or other reprisals 
in order to discourage union activities. 
(b) Refusing to furnish information, relevant to grievance 
processing, to UFCW Local 7. 
(c) Discriminatorily denying 
access to the UFCW Local 7 
bulletin board to information of a general interest to union em-
ployees. 
(d) In any like or related manne
r interfering with, restraining, 
or coercing employees in the exercise of the rights guaranteed 
them by Section 7 of the Act. 
2. Take the following affirma
tive action necessary to effec-
tuate the policies of the Act. 
(a) Within 14 days of a request
, make available to the UFCW 
Local 7 the attendance records requested in June and September 
1997 and June 1998, in connection with the grievances con-
cerning employee Keith Johnson. 
                                                          
 2  All motions inconsistent with th
is recommended Order are denied.  
If no exceptions are filed as provided by Sec. 102.46 of the Board™s 
Rules and Regulations, the findings
, conclusions, and recommended 
Order shall, as provided in Sec. 102.
48 of the Rules, be adopted by the 
Board and all objections to them sh
all be deemed waived for all pur-
poses. 
 KING SOOPERS, INC. 31(b) Within 14 days after service by the Region, post at its 
Colorado facilities where violations have been found, copies of 
the attached notice marked ﬁAppendix.ﬂ
3  Copies of the notice, 
on forms provided by the Regional Director for Region 27, 

after being signed by Respondent™s
 authorized representative, 
shall be posted for 60 consecutive 
days in conspicuous places, 
including all places where notices to employees are customarily 
posted.  Reasonable steps shall be taken by Respondent to en-
sure the notices are not altered, defaced or covered by other 
material.  In the event that, during the pendency of these pro-
ceedings, the Respondent has gone out of business or closed the 
facilities involved in these pr
oceedings, the Respondent shall 
duplicate and mail, at its own expense, a copy of the attached 
notice to all current employee
s and former employees em-
ployed by the Respondent at any time since June 1, 1997. 
(c) Within 21 days after service by the Region, file with the 
Regional Director, a sworn certifica
tion of a respons
ible official on a form provided by the Regi
on attesting to the steps Re-
spondent has taken to comply. 
                                                            
 3  If this Order is enforced by a 
Judgment of the United States court 
of appeals, the words in the notice ﬁPosted By Order of the National 
Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a Judgment of 
The United States Court of Appeals Enforcing an Order of the National 
Labor Relations Board.ﬂ 
APPENDIX NOTICE TO EMPLOYEES 
POSTED BY ORDER OF THE 
NATIONAL LABOR RELATIONS BOARD 
An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-
lated the National Labor Relation
s Act and has ordered us to 
post and abide by this notice
.  WE WILL NOT threaten employees with discharge or other 
reprisals in order to discourage union activities. 
WE WILL NOT refuse to furnish information, relevant to 
grievance processing, to UFCW Local 7. 
WE WILL NOT discriminatorily
 deny access to the UFCW 
Local 7 bulletin board to information of a general interest to 
union members. WE WILL NOT in any like or related manner interfere with, 
restrain, or coerce employees in the exercise of the rights guar-
anteed them by Section 7 of the Act. 
WE WILL, within 14 days of a request, make available to 
the UFCW Local 7 the attendance records requested in June 
and September 1997 and June 1998,
 in connection with the grievances concerning em
ployee Keith Johnson. 
 KING SOOPERS, INC. 
 